United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, RUSKIN POST
OFFICE, Sun City Center, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Joanne Marie Wright, for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0110
Issued: December 8, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 3, 2020 appellant, through her representative, filed a timely appeal from a
June 4, 2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant
to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case. 3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the June 4, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to expand the acceptance of her
claim to include a cervical condition causally related to or as a consequence of the accepted
September 3, 2009 employment injury.
FACTUAL HISTORY
On September 3 2009 appellant, then a 47-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date she injured her right lower back when she tripped
and fell to the ground while in the performance of duty. She stopped work on September 4, 2009
and returned to work on September 8, 2009. OWCP accepted the claim, assigned OWCP File No.
xxxxxx695, for lumbar sprain. It subsequently expanded acceptance of the claim to include
displacement of a lumbar intervertebral disc at L2-3 without myelopathy. On February 11, 2013
appellant underwent an anterior lumbar interbody fusion at L2-3. OWCP paid her wage-loss
compensation on the supplemental rolls for intermittent time lost from work. Appellant returned
to work for four hours per day on July 22, 2013.
OWCP subsequently accepted appellant’s June 24, 2013 occupational disease claim (Form
CA-2) for left lateral epicondylitis, assigned OWCP File No. xxxxxx389. Under that file number,
appellant began working four hours per day modified duty in April 2014. OWCP paid her based
on her loss of wage-earning capacity determination in OWCP File No. xxxxxx389 effective
April 29, 2014. It administratively combined OWCP File No. xxxxxx389 and OWCP File No.
xxxxxx695, with the latter serving as the master file.
An August 30, 2013 magnetic resonance imaging (MRI) scan of the cervical spine
demonstrated mild degenerative disc disease at C4-5 and C5-6 with mild C5-6 kyphosis and mild
canal stenosis without cord compression, disc herniation, or fracture.
In a report dated April 23, 2014, Dr. Marc Weinstein, a Board-certified orthopedic surgeon,
discussed appellant’s complaints of radiating low back pain and neck pain with headaches. On
May 6, 2014 he evaluated appellant for new complaints of neck pain, headaches, and bilateral
lower extremity pain and continued complaints of low back pain.
On June 3, 2014 Dr. Howard B. Jackson, a Board-certified physiatrist, evaluated appellant
for improved headaches, and unchanged neck, low back, right lower extremity, left buttock/sacral,
and left lower extremity pain. Regarding the cervical spine, he diagnosed neck pain due to cervical
disc pain. Dr. Jackson continued to provide progress reports in 2014 and 2015 describing his
treatment of appellant for pain management. On October 15, 2015 he evaluated her for pain in the
low back, left buttock/sacral area, left lower extremity, and tailbone. Dr. Jackson noted that
appellant had been in an accident on October 6, 2015 that had caused increased pain.

2

In a report dated January 19, 2016, Dr. Jackson advised that he had initially treated
appellant on December 3, 2009 for low back pain.4 He noted that on May 6, 2014 she complained
of neck pain. Dr. Jackson indicated that he had evaluated appellant on October 20, 2015 for
increased pain in the same areas following an October 13, 2015 motor vehicle accident (MVA).
He diagnosed neck and upper extremity pain as a result of cervical disc pain and radiculitis directly
due to her “job as a letter carrier or it is secondary to the increased compensatory forces on her
cervical spine from her lumbar fusion.”
Dr. Jackson continued to provide reports describing his treatment of appellant for pain
management from January through July 2016.
In a development letter dated September 14, 2016, OWCP noted that appellant had claimed
neck pain due to cervical disc disorder with radiculitis causally related to her accepted
September 3, 2009 employment injury. It informed her, however, that pain was a symptom and
thus not compensable. OWCP requested that appellant submit additional factual and medical
information in support of her claim, including a reasoned opinion from her physician explaining
how a new condition resulted from or was a consequence of her accepted September 3, 2009
employment injury. It afforded her 30 days to submit the requested information.
An MRI scan of the cervical spine dated September 21, 2016 revealed cervical
hypolordosis, a central to slightly left disc herniation at C4-5 indenting the dural sac, and disc
space narrowing and desiccation due to a broad osteophytic ridge at C5 -6.
In a June 17, 2017 statement, appellant’s representative requested that OWCP adjudicate
whether acceptance of her claim should be expanded to include C4-5 and C5-6 degenerative disc
disease and cervical radiculitis as a consequential injury. In support of her request, she resubmitted
progress reports from Dr. Jackson dated May 6, 2014 and August 25, 2015, the January 19, 2016
medical report from Dr. Jackson, and the September 21, 2015 MRI scan.
On September 5, 2018 OWCP received an undated statement from appellant asserting that
she had been diagnosed with neck pain in the scapular region with radiation due to cervical disc
disorder with radiculitis. Appellant denied a cervical condition prior to her February 11, 2013
authorized lumbar surgery. She advised that she had sustained increased neck pain and ringing in
the ears after an October 13, 2015 MVA. Appellant indicated that Dr. Jackson found that the
accident had aggravated her cervical condition and that her cervical condition was causally related
to her work duties or lumbar spinal fusion.
The record contains reports from Dr. Jackson describing his treatment of appellant for pain
management from October 2016 through December 2018.
On September 11, 2018 OWCP expanded its acceptance of appellant’s claim to include a
single episode of severe major depressive disorder without psychotic features.

4
In a report dated August 22, 2016, Dr. Christopher Linberg, a Board-certified orthopedic surgeon and OWCP
referral physician, diagnosed left lateral epicondylitis and status post lumbar fusion at L2 -3 with continued pain and
new radicular symptoms on the left due to progressive adjacent level disease to include a disc herniation at L4-5 and
degenerative disc disease at L3-4 and L4-5. He recommended that OWCP authorize additional lumbar surgery.
OWCP authorized a lumbar fusion on January 20, 2017.

3

By decision dated March 6, 2019, OWCP denied appellant’s request to expand acceptance
of her claim to include a consequential cervical condition.
The record contains physical therapy reports from March through April 2019.
Dr. Jackson continued to submit progress reports regarding his treatment of appellant for
pain management.
On March 6, 2020 appellant, through her representative, requested reconsideration. She
summarized the medical evidence submitted in support of her request, noting that multiple
physicians had described her complaints of neck pain. Appellant’s representative further reviewed
the results of diagnostic testing. She maintained that the medical evidence demonstrated that
appellant’s cervical condition had begun after her February 11, 2013 authorized lumbar surgery
and requested that OWCP expand the acceptance of her claim to include degeneration of a cervical
intervertebral disc and radiculitis.
In support of her request, appellant submitted an April 23, 2013 report from Dr. Keri Herro,
a chiropractor. Dr. Herro evaluated her for left elbow pain and noted that she had no history of a
prior neck injury or stiffness. She diagnosed neuralgia, neuritis, and radiculitis and cervical
segmental dysfunction.
In a report dated December 12, 2013, Dr. Alfred Hess, a Board-certified orthopedic
surgeon, discussed appellant’s complaints of left elbow pain, a stiff neck, and headaches. He
diagnosed lateral epicondylitis.
Appellant further resubmitted Dr. Weinstein’s April 23, 2014 report evaluating her for low
back pain and neck pain with headaches, progress reports from Dr. Jackson dated August 26, 2014,
and June 23, 2015, and a May 6, 2014 report signed by a nurse practitioner. In his reports,
Dr. Jackson diagnosed neck pain secondary to cervical disc pain.
By decision dated June 4, 2020, OWCP denied modification of its March 6, 2019 decision.
LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5
Causal relationship is a medical question that requires medical opinion evidence to resolve
the issue.6 The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the accepted
employment injury.7

5

K.T., Docket No. 19-1718 (issued April 7, 2020); Jaja K. Asaramo, 55 ECAB 200 (2004).

6

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

7

Id.

4

In discussing the range of compensable consequences, once the primary injury is causally
connected with the employment, the question is whether compensability should be extended to a
subsequent injury or aggravation related in some way to the primary injury. The rules that come
into play are essentially based upon the concepts of direct and natural results and of the claimant’s
own conduct as an independent intervening cause. The basic rule is that a subsequent injury,
whether an aggravation of the original injury or a new and distinct injury, is compensable if it is
the direct and natural result of a compensable primary injury.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a cervical condition causally related to or as a consequence of the accepted
September 3, 2009 employment injury.
In a report dated January 19, 2016, Dr. Jackson indicated that he had begun treating
appellant for low back pain on December 3, 2009. Appellant subsequently complained of neck
pain on May 6, 2014. Dr. Jackson noted that appellant had increased pain after an October 13,
2015 MVA. He diagnosed neck and upper extremity pain as a result of cervical disc pain and
radiculitis due to either her employment duties or as a result of the increased stress on her cervical
spine subsequent to her lumbar fusion. Dr. Jackson’s opinion, however, is equivocal regarding the
cause of appellant’s condition and thus of diminished probative value. 9
The remaining evidence of record fails to address the cause of appellant’s condition.
Dr. Jackson provided progress reports dated 2013 through 2019 describing his treatment
of appellant for low back, bilateral extremity, and cervical pain. His diagnoses included neck pain
arising from a cervical disc condition. Dr. Jackson, however, did not address the cause of
appellant’s cervical condition. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship. 10 Thus, the Board finds that Dr. Jackson’s reports are of no probative value
on the issue of causal relationship and are insufficient to establish appellant’s burden of proof.
Similarly, the reports from Dr. Hess and Dr. Weinstein discuss appellant’s complaints of
neck pain without offering any opinion as to the cause of her condition s. As noted, a medical
opinion that lacks an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship.11 The Board finds, therefore, that these reports are of no
probative value on the issue of causal relationship and insufficient to meet appellant’s burden of
proof.

8

K.S., Docket No. 17-1583 (issued May 10, 2018); Arthur Larson & Lex K. Larson, The Law of Workers’
Compensation § 3.05 (2014).
9

See M.K., Docket No. 21-0520 (issued August 23, 2021).

10

See J.M., Docket No. 19-1926 (issued March 19, 2021); L.D., Docket No. 20-0894 (issued January 26, 2021).

11

Id.

5

On April 23, 2013 Dr. Herro, a chiropractor, diagnosed neuralgia, neuritis, and radiculitis
and cervical segmental dysfunction; however, this report is of no probative medical value as she
did not diagnose spinal subluxation as demonstrated by x-ray evidence to exist. 12
Appellant further submitted reports from a physical therapist and nurse practitione r. These
reports, however, are of no probative value as physical therapists and nurse practitioners are not
considered physicians as defined under FECA. 13
The record contains MRI scans of the cervical spine. However, diagnostic studies, standing
alone, lack probative value on the issue of causal relationship as they do not address whether an
employment incident caused the diagnosed condition.14
On appeal appellant’s representative contends that her authorized lumbar surgery
contributed to the progression of her cervical disorder and was thus compensable as a
consequential injury. Appellant, however, bears the burden of proof to establish a claim for a
consequential injury by providing rationalized medical evidence showing how the subsequentlyacquired medical condition is a natural consequence of the prior employment injury. 15 As the
medical evidence of record is insufficient to establish causal relationship between appellant’s
cervical condition and the accepted employment injury, the Board finds that she has not met her
burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include a cervical condition causally related to or as a consequence of the accepted
September 3, 2009 employment injury.

12

Chiropractors are considered physicians under FECA only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist and subject to regulations by the secretary. See 5 U.S.C. § 8101(2); R.N., Docket No. 19-1685 (issued
February 26, 2020); S.D., Docket No. 19-1245 (issued January 3, 2020); Merton J. Sills, 39 ECAB 572, 575 (1988).
Section 8101(2) of FECA provides as follows: “physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.” 5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See Federal (FECA) Procedure Manual, Part 2 -- Claims,
Causal Relationship, Chapter 2.805.3a(1) (January 2013); C.S., Docket No. 20-1354 (issued January 29, 2021); see
also David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); E.W., Docket No. 20-0338 (issued
October 9, 2020); Jane White, 34 ECAB 515, 518 (1983) (physical therapists are not considered physicians under
FECA).
13

14

C.H., Docket No. 20-0228 (issued October 7, 2020); E.G., Docket No. 17-1955 (issued September 10, 2018).

15

See T.S., Docket No. 20-0968 (issued August 17, 2021); C.H., Docket No. 20-0228 (issued October 7, 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the June 4, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

